Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of May 6, 2014
between West Corporation (the “Company”) and Paul Mendlik (the “Executive”).

WHEREAS, the Executive and the Company are parties to an Employment Agreement
dated January 1, 2009 (the “Employment Agreement”); and

WHEREAS the Executive has advised the Company of his intent to resign and
separate from all positions with the Company and its subsidiaries and affiliates
as set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

1. Resignation; Termination of Employment.

(a) Resignation. Pursuant to Section III.B. of the Employment Agreement, the
Executive hereby voluntarily resigns from employment with the Company and each
of its subsidiaries and affiliates without Good Reason, as defined in the
Employment Agreement, effective as of the close of business on a day in the
month of April, 2015, which effective date shall be mutually agreed between the
Executive and the Company (such agreed upon date, the “Termination Date”).
Following the Termination Date, the Executive shall continue to be bound by and
shall abide by all post-employment obligations and restrictions set forth in the
Employment Agreement, except as provided to the contrary in this Agreement.

(b) Accrued Obligations. Until the Termination Date, Executive shall continue to
be paid his regular salary as set forth in the 2014 Exhibit A to his Employment
Agreement, with respect to the period ending December 31, 2014, and as set forth
in a 2015 Exhibit A, which shall be in the form agreed to between Executive and
the Company (the “2015 Exhibit A”), with respect to the period beginning
January 1, 2015 and ending on the Termination Date (“2015 Employment Period”).
On the next regular pay date following the Termination Date or as soon as
reasonably practicable thereafter, Executive shall be paid all Accrued
Obligations, as defined in the Employment Agreement, which remain unpaid.

(c) 2014 Bonus. For the year ending December 31, 2014, the Executive shall be
eligible to receive his 2014 annual performance bonus, paid on or about the same
date as the annual performance bonus is paid to other executives of West
Corporation based upon performance of the Company for the year ending
December 31, 2014, as applied to the terms and conditions of Exhibit A to the
Employment Agreement (less any amount which shall previously have been advanced
to Executive pursuant to the Exhibit A).

(d) 2015 Bonus. For the 2015 Employment Period, Executive will have earned and
will be paid the full amount of the bonus set forth in the 2015 Exhibit A, paid
not later than the date specified in the 2015 Exhibit A (or if not specified
therein, not later than March 15, 2016), based upon performance of the Company
through the Termination Date and the weekly performance projections for the
remainder of the calendar year as of the second Friday following the Termination
Date, as applied to the terms and conditions of the 2015 Exhibit A.



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, the amount paid pursuant to this Section 1 is in
lieu of, and not in addition to, any amount otherwise payable to the Executive
under his Employment Agreement or Exhibit A or the 2015 Exhibit A with respect
to his annual performance bonus.

2. Consulting.

(a) Consulting Term. Pursuant to Section IV of the Employment Agreement, the
Company hereby agrees to retain the services of the Executive as a consultant
for the two year term specified in the Employment Agreement and, except as
expressly provided below, the parties’ respective rights and obligations shall
be as set forth in Section IV of the Employment Agreement. Pursuant to this
Agreement, the Executive hereby agrees to serve as a consultant from the
Termination Date through the earlier to occur of (i) the two-year anniversary of
the Termination Date and (ii) the date on which the Executive terminates the
consulting arrangement in accordance with the terms of Section IV of the
Employment Agreement (the “Consulting Termination Date”). From the Termination
Date through the Consulting Termination Date (the “Consulting Period”), the
Executive shall be available to devote up to 30 hours per month to the Company’s
business; provided, however, that Company shall provide Executive with
reasonable notice of any requests for consulting services, and further providing
that in no event shall the level of consulting services to be provided by the
Executive pursuant to this Agreement exceed more than 20% of the average level
of services performed by the Executive for the Company and its affiliated
“service recipients” (within the meaning of Treasury regulation §1.409A-1(h)(3))
over the immediately preceding 36-month period. The Executive shall be bound by
the terms of Section V of the Employment Agreement during the Consulting Period.

(b) Consulting Fee. During the Consulting Period, the Company shall pay
Executive a consulting fee at a rate of $40,000 per month, payable in equal
installments on the Company’s regular pay dates, which payments shall cease if
the Executive’s consulting services cease prior to the end of such period. For
the avoidance of doubt, the consulting fees paid pursuant to this Agreement are
in lieu of, and not in addition to, the fees payable pursuant to Section
III.B.2. of the Employment Agreement. To be eligible for any payments under this
Section 2, Executive must (i) comply with the requirements of Section 6 hereof
and, (ii) in the Company’s good faith belief, be in full compliance with
Section 7 hereof.

3. Employee and Other Benefits.

(a) If the Executive is entitled to any benefit under the current terms and
conditions of any employee benefit plan of the Company that is accrued and
vested on the Termination Date and that is not expressly referred to in this
Agreement, such benefit shall be provided to the Executive in accordance with
the terms and conditions of such employee benefit plan.

(b) Notwithstanding anything else contained in this Agreement to the contrary
(excluding Section 16), the Executive acknowledges and agrees that he is not and
shall not be entitled to benefits under any other severance or change in control
plan, program, agreement or arrangement (including, without limitation, the
Change in Control Severance Agreement dated as of April 29, 2013 between the
Company and the Executive (the “CIC Severance Agreement”)), and that the
benefits provided under this Agreement shall be the sole and exclusive benefits
to which the Executive may become entitled upon his termination of employment.

 

2



--------------------------------------------------------------------------------

4. Payments Contingent on Agreement. Notwithstanding anything herein to the
contrary, the Executive’s entitlement to the payments set forth in this
Agreement are conditioned upon the Executive signing and returning this
Agreement to the Company on or within 21 days after receiving a final copy of
this Agreement on May 6, 2014, the Executive not revoking his execution of this
Agreement pursuant to Section 12 below, and the Executive complying with the
terms of this Agreement. In the event that the Executive revokes his execution
of this Agreement in accordance with the terms of Section 12 below, the entire
Agreement shall be null and void.

5. Released Parties. As used herein, the term “Released Parties” includes
(a) the Company and its past, present or future parents, divisions,
subsidiaries, partnerships, affiliates, and other related entities, and (b) each
of the foregoing entities’ and persons’ past, present, and future owners,
fiduciaries, shareholders, directors, officers, partners, agents, employees, and
attorneys, and (c) the predecessors, successors, and assigns of each of the
foregoing entities and persons.

6. Waiver and Release of Claims. In consideration for and as a condition of the
Executive’s receiving any payments and benefits under this Agreement, the
Executive, on behalf of the Executive and his heirs, executors, assigns, agents,
legal representatives, personal representatives, and anyone acting on the
Executive’s behalf (collectively, the “Executive Parties”), hereby releases,
acquits and forever discharges the Released Parties of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, foreseen or unforeseen, disclosed and
undisclosed, suspected and unsuspected, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day of execution of
this Agreement. Without limiting the generality of the foregoing, the claims
released and discharged hereunder include, but are not limited to:

(a) any and all claims directly or indirectly arising out of or in any way
connected with the Executive’s employment, conditions of employment, or other
service with the Company or any of the Released Parties;

(b) any and all claims related to the Executive’s termination of employment and
other service with the Company or any of the Released Parties;

(c) any and all claims related to salary, bonuses, commissions, stock, stock
options, restricted stock or any other ownership interests in the Company or any
of the Released Parties, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, severance, change in control or other separation benefits,
or any other form of compensation or equity;

(d) any and all claims that could have been asserted by or on behalf of the
Executive in any federal, state, or local court, commission, or agency, or under
any common law theory, or under any employment, contract, tort, federal, state,
or local law, regulation, ordinance, constitutional provision, order, or other
source of law;

(e) any and all claims pursuant to any federal, state, local law, statute,
ordinance, common law or other cause of action including, but not limited to,
all claims arising under any of the following laws (as in effect or amended):
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Lilly Ledbetter Fair Pay Act of 2009, the Age Discrimination in Employment Act
of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act, and the Genetic Information Nondiscrimination Act of 2008; and

 

3



--------------------------------------------------------------------------------

(f) any and all claims for wrongful discharge, discrimination, retaliation,
fraud, defamation, harassment, emotional distress, or breach of the covenant of
good faith and fair dealing.

Notwithstanding the foregoing, nothing in this Section 6 shall affect the
Executive’s rights (i) under this Agreement, (ii) to any benefits to which the
Executive may be entitled under a Company-sponsored tax qualified retirement or
savings plan; or (iii) the Executive’s rights under any applicable law that
creates rights that may not be waived. The Executive confirms that the Executive
has not filed any legal proceeding(s) against any of the Released Parties, is
the sole owner of the claims released herein, has not transferred any such
claims to anyone else, and has the full right to grant the releases and
agreements in this Agreement. In the event of any further proceedings based upon
any released matter, none of the Released Parties shall have any further
monetary or other obligation of any kind to the Executive, including but not
limited to any obligation for any costs, expenses and attorneys’ fees incurred
by or on behalf of the Executive.

On the Termination Date, Executive agrees to execute and deliver to the Company
a waiver and release which incorporates the provisions set forth in this
Section 6, provided that such waiver an release shall be made and effective as
of the Termination Date rather than the date of this Agreement.

7. Restrictive Covenants. The Executive acknowledges and agrees that he is bound
by, and subject to, the non-competition, non-solicitation, confidential
information and intellectual property covenants and related covenants therein
(collectively, the “Restrictive Covenants”) set forth in Section V of the
Employment Agreement. Notwithstanding anything to the contrary in the Employment
Agreement, in exchange for the consideration set forth herein, Executive agrees
that the terms of those restrictive covenants contained in Section V.B (titled
“Covenant Not to Compete”) and Section V.D (“Diversion of Employees”) of the
Employment Agreement shall continue to apply to the Executive until the one year
anniversary of the Consulting Termination Date. The Executive shall comply with
the Restrictive Covenants including, without limitation, the confidential
information, non-competition, non-solicitation and intellectual property
provisions and related covenants contained therein, all of which are hereby
incorporated by reference.

8. Certain Tax Matters.

(a) The Company may deduct from the amounts payable to the Executive pursuant to
this Agreement the amount of all required federal, state and local withholding
taxes in accordance with normal Company practice and all applicable social
security taxes.

(b) The parties intend this Agreement to comply with section 409A of the
Internal Revenue Code of 1986, as amended. Executive acknowledges that Executive
has been advised to consult Executive’s personal tax advisor concerning this
Agreement, and has not relied on the Company or the Company’s advisors for tax
advice.

 

4



--------------------------------------------------------------------------------

9. Non-disparagement. The Executive shall not (a) make any written or oral
statement that brings or could be expected to bring the Company or any of its
subsidiaries or affiliates or the employees, officers, directors or agents of
the Company or any of its subsidiaries or affiliates into disrepute, or
tarnishes or could be expected to tarnish any of their images or reputations or
(b) publish, comment upon or disseminate any statements suggesting or accusing
the Company or any of its subsidiaries, affiliates, employees, officers,
directors or agents of any misconduct or unlawful behavior, provided however
that nothing herein shall prohibit the Executive from giving truthful testimony
or evidence to a governmental entity, or if properly subpoenaed or otherwise
required to do so under applicable law.

10. Publicity. Neither the Executive nor the Company shall issue or cause the
publication of any press release or other announcement with respect to the terms
or provisions of this Agreement, nor disclose the contents hereof to any third
party (other than, in the case of the Executive, to members of his immediate
family or in the case of both the Company and Executive, to tax, financial and
legal advisors), without obtaining in each case the consent of the other party
hereto, except where such release, announcement or disclosure shall be required
by applicable law or administrative regulation or agency or other legal process.

11. Cooperation by the Executive. Prior to the one-year anniversary of the
Consulting Termination Date, the Executive shall (a) be reasonably available to
the Company to respond to reasonable requests by it for information pertaining
to or relating to matters which may be within the knowledge of the Executive and
(b) reasonably cooperate with the Company in connection with any existing or
future litigation or other proceedings brought by or against the Company, its
subsidiaries or affiliates, to the extent the Company reasonably deems the
Executive’s cooperation necessary.

12. ACKNOWLEDGEMENT. THE EXECUTIVE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT
THE EXECUTIVE: (a) HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
AGREEMENT; (b) RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH THE EXECUTIVE ALREADY IS ENTITLED; (c) HEREBY IS AND HAS BEEN ADVISED OF
THE EXECUTIVE’S RIGHT TO HAVE THE EXECUTIVE’S ATTORNEY REVIEW THIS AGREEMENT
BEFORE SIGNING IT; (d) HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO
EXECUTE THIS AGREEMENT; AND (e) MAY, AT THE EXECUTIVE’S SOLE OPTION, REVOKE THIS
AGREEMENT UPON WRITTEN NOTICE WITHIN SEVEN (7) DAYS FROM THE DATE ON WHICH THE
EXECUTIVE SIGNS THIS AGREEMENT. TO BE EFFECTIVE, THIS WRITTEN NOTICE MUST BE
DELIVERED WITHIN THIS SEVEN-DAY PERIOD TO THE COMPANY, PERSONALLY OR BY
CERTIFIED MAIL, TO THE ATTENTION OF:

West Corporation

ATTN: David C. Mussman, EVP General Counsel

West Corporation

11808 Miracle Hills Dr.

Omaha, NE 68154

THIS AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS SEVEN-DAY REVOCATION PERIOD
HAS EXPIRED WITHOUT ANY REVOCATION. IF REVOKED WITHIN SUCH PERIOD, IT SHALL BE
NULL AND VOID.

 

5



--------------------------------------------------------------------------------

13. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and binding upon the Company and its successors, and by the Executive, his
spouse, personal or legal representatives, executors, administrators and heirs.
This Agreement, being personal, may not be assigned by Executive.

14. Governing Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Nebraska without regard to
its choice of law principles.

15. Injunctive Relief. The parties hereto agree that the Company and its
subsidiaries and affiliates would be damaged irreparably in the event that any
of the Restrictive Covenants were not performed in accordance with their terms
or were otherwise breached and that money damages would be an inadequate remedy
for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The Company
and the Executive agree that they will submit to the personal jurisdiction of
District Court of Douglas County, Nebraska in any action by the other party to
enforce this Agreement.

16. Termination Prior to Termination Date. In the event Executive’s employment
with the Company terminates for any reason prior to the Termination Date, the
Company’s and the Executive’s rights and obligations shall be determined
pursuant to the terms of the Employment Agreement as in effect as of the date of
such termination, and this Agreement will, automatically and without any further
action by any of the parties, become null and void in its entirety and be of no
force or effect.

17. Entire Agreement. This Agreement and the provisions of the Employment
Agreement regarding post-employment obligations and restrictions (as modified by
this Agreement, where applicable) constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede and preempt any other understandings, agreements or representations by
or between the parties, written or oral, which may have related in any manner to
the subject matter hereof (including, without limitation, the CIC Severance
Agreement). The Executive acknowledges that the Company has made no
representations regarding the tax consequences of payments under this Agreement
and that the Executive has had the opportunity to consult the Executive’s tax
advisor.

18. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

19. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

6



--------------------------------------------------------------------------------

20. Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

21. Severability. If all or any part of this Agreement is declared by any court
of competent jurisdiction to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid, except that in the event a determination is
made that the Restrictive Covenants or the obligations set forth in Sections 6,
7 and 9 of this Agreement as applied to the Executive are invalid or
unenforceable in whole or in part, then this Agreement shall be void and the
Company shall have no obligation to provide benefits under this Agreement. Any
paragraph or part of a paragraph so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
paragraph or part of a paragraph to the fullest extent possible while remaining
lawful and valid.

22. Sections. Except where otherwise indicated by the context, any reference to
a “Section” shall be to a Section of this Agreement.

23. Beneficiary Designation. Executive may, by written instrument delivered to
Company during his lifetime, designate primary and contingent beneficiaries to
receive any payments which may be payable pursuant to Section 1 following
Executive’s death, and may designate the proportions in which such beneficiaries
are to receive such payments. Executive may change the designation from time to
time, and the last written designation filed with Company prior to Executive’s
death will control. If Executive fails to designate a beneficiary, or if no
designated beneficiary survives Executive, or if all designated beneficiaries
who survive Executive die before all payments are made, remaining payments shall
be made to the legal representative of Executive’s estate and, when paid in
full, shall release Company from all future liability hereunder.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

WEST CORPORATION By:   /s/ Tom Barker Title:   Chief Executive Officer

/s/ Paul Mendlik

Paul Mendlik

 

8